PER CURIAM.
Delonte E. Taylor appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Taylor v. Maryland, No. CA-02-4039-JFM (D.Md. Mar. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in *197the materials before the court and argument would not aid the decisional process.

AFFIRMED.